 252DECISIONS OF NATIONALLABOR RELATIONS BOARDGeorgia-Pacific Corporation,Columbus Plant,Chemi-calDivision-Resins and FormaldehydeandTeam-stersUnion Local No. 413,affiliatedwith theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 9-RC-9353June 1, 1972DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved on December 29, 1971,an election by secret ballot was conducted onJanuary 14, 1972, under the direction and supervi-sion of the Regional Director for Region 9 amongtheemployees in the appropriate unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots, which showed that, ofapproximately 15 eligible voters, 15 cast ballots ofwhich 8 were for, and 7 against, the Petitioner, andnone were challenged. Thereafter, the Employer filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation, and on March 6, 1972,issued and duly served on the parties his report onobjections, appropriate excerpted portions of whichare attached hereto as the Appendix, recommendingthat the Board overrule the objections in theirentirety, and issue a Certification of Representative.On April 3, 1972, the Employer filed timely excep-tions to the report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act, to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All employees, including truckdrivers, but exclud-ingallofficeclericalemployees, laboratoryemployees, salesmen and all guards, professionalemployees and supervisors, as defined in the Act.5.The Board has considered the Employer'sobjections, the Regional Director's report, and theEmployer's exceptions and brief, and hereby adoptstheRegional Director's findings, conclusions, andrecommendations.'Accordingly, as the tally of ballots shows that thePetitioner has received a majority of the valid votescast,we shall certify it as the exclusive bargainingrepresentative for the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots has been cast for Teamsters Union Local No.413, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the unit found appropriateherein for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,or other conditions of employment.'In excepting,the Employer contends that the Regional Director did notadequately investigate the facts underlying the objectionsWhile a RegionalDirector is obliged to carefully investigate any objective evidence offered byan objecting party to show demonstrable misconduct,he is not charged withindependently ferreting possiblemisdeeds when presentedwith onlyspeculation that improprietiesmayhave occurred Here the informationsupplied by the Employer was the vaguest kind of double hearsay which inno case even identified any individual alleged to have made an improperstatementWe cannot say that a failure to probe further this kind ofspeculative information was a breachof his dutyof diligenceAPPENDIXTHE OBJECTIONSThe Employer's objections allege, in substance,that agents and representatives of the Petitionerthreatened employees in the voting unit that theywould be fined and harassed if they did not vote forthe Petitioner.The Employer bases its knowledge of allegedPetitionermisconduct affecting the election onreports by an employee made to the general managerof the Columbus plant of Georgia-Pacific Corpora-tion,David Bugge. These reports, as set forth below,involve a total of six employees, including the firstemployee,who reported to Bugge. Bugge alsofurnished an affidavit to an agent of the undersignedsetting forth his account of these matters.Bugge states that on January 8, 1972, he wasapproached by the first employee, who reported197 NLRB No. 35 GEORGIA-PACIFIC CORP., COLUMBUS PLANT253learning from a second employee at the plant, thathe, the second employee, had heard from sources,which were not identified, that those who spoke orvoted against the Petitioner would be subject toharassment and fines. The first employee also saidthathewas told to watch what he said.On January 14, 1972, immediately following theelection, the first employee was called into the officeby Bugge to tell Fred DeChant, corporate personneldirector of the Employer's Portland, Oregon, head-quarters,what he had previously told Bugge onJanuary 8, 1972. According to Bugge, the firstemployee repeated his earlier report and in additionsaid that a third employee had overheard what thesecond employee had said to him. The first employeealso told Bugge and DeChant that Bugge had made amistake in putting a fourth employee on the sameshiftalong with two prounion employees, one ofwhom was the Petitioner's observer at the election,because they had allegedly "gotten to him." Buggealso claims that at a later date the first employeeagain came to him and told him, without furtherelaboration, about a fifth employee who had alsoheard of the threats. At this meeting, the firstemployee also referred to a sixth employee, whosename he did not volunteer, who had told him that thePetitioner "had something on someone" which couldcosthim his job if known by the Employer.Bugge states that on January 14, 1972, he called thefifth employee into his office after hearing rumorsthatsome employees were considering quittingbecause of the Petitioner's success in the election.Bugge wanted to counsel the fifth employee againstleaving and asked him not to do anything rash.Bugge states that he mentioned to this employee thatsome of the employees may have been coerced andthreatened by the Petitioner. According to Bugge, thefifth employee said he had heard talk of possiblethreats and harassment, but that nothing further wassaid.The foregoing constitutes the basis of the Employ-er's assertion that Petitioner misconduct affecting theelection had occurred. It is evident that Bugge wasnot informed in any of the reports of the firstemployee or fifth employee that any particularperson had made any threats. All that Buggedescribes in his statement are hearsay references toprospective and possible misconduct with no specificperson or Petitioner agents identified as beingresponsible.The first employee was interviewed and furnishedan affidavit to an agent of the undersigned. Althoughhe generally substantiates Bugge's account of theirdiscussions, he goes into greater detail about thealleged remarks made to him by the second employ-ee.He states that approximately 2 weeks before theelection, conducted on January 14, 1972, the secondemployee told him about overhearing some othermen say that anyone who talked out or voted againstthe Petitioner would be subject to harassment andpetty fines.When pressed to identify the men, thesecond employee replied that he had forgotten them.On another occasion, prior to the election, but laterthan his discussion with the second employee, thefirstemployee claims he spoke to the fourthemployee who said that he had overheard threeemployees talking about the possibility of harassingsome of the Employer's employees. According to thefourth employee, the Petitioner's observer at theelectionwas one of the three men involved in thediscussion.The Petitioner's position on the objections, asfurnishedbyRay Finnerty, its organizer, is acategoricaldenialof all claims of misconduct.Finnerty's name is nowhere mentioned in connectionwith any claimed objectionable conduct by anyEmployer witnesses. Finnerty was the only designat-ed Petitioner organizer at the plant.The undersigned concludes, after careful consider-ation of the matter, that the Employer has failed toprovide any substantial evidence of misconductaffecting the results of the election which can beattributed to the Petitioner or its agents.It is clear from the foregoing that the Employer'sobjections are based upon hearsay accounts of twoemployees, neither of whom personally was thetarget of any alleged Petitioner conduct. Nor do theiraccounts in any way show that the Petitioner or anyof its agents were responsible for or engaged in anysuch conduct with respect to other employees. Atbest, these accounts suggest that some employees feltor thought that there would or might be someharassment or other adverse action taken againstemployees who opposed the Petitioner. Assuming,without finding, that the various statements inquestion were, in fact, made, the Board has consist-ently held that such statements made by rank-and-fileemployees are not sufficient to create anatmosphere of confusion and fear of reprisal suffi-cient to constitute interference warranting settingaside an election.44Dornback Furnace & Foundry Company,115 NLRB 350, 353, While'sUvaldeMines,110 NLRB 278, 279,Ponnsett Lumber and ManufacturingCompany,107 NLRB 234, EIDuPont DeNemours& Company,105 NLRB710,711-712 254DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSION AND RECOMMENDATIONAs the tally of ballots discloses that the PetitionerFor the reasons fully set forth above, the under-has received a majority of the valid votes cast, it issigned recommends that the Board overrule thefurther recommended that the Board issue anEmployer's objections in their entirety.appropriate Certification of Representative.